DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed March 18, 2021, is entered.  Applicant amended claim 1 and added claims 12-14.  Claims 1, 6, 10 and 12-14 are pending before the Office for review.  Claims 2-5 and 11 remain withdrawn in response to a restriction requirement.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Itoyama et al. (U.S. Patent No. 6,066,796) in view of Funayama et al. (U.S. Publication No. 2013/0284234), Faludy (U.S. Patent No. 5,433,259) and Yokoyama et al. (U.S. Publication No. 2012/0031455).
With respect to claim 1, Examiner notes the statement “for physically reinforcing the first connection member and the photoelectric conversion module” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the reinforcing member.  Any reinforcing member meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Itoyama teaches a photoelectric conversion device (Figures 1A and 1C) comprising a thin panel-shaped photoelectric conversion module (Figure 1A), a first connection member 
Itoyama further teaches the first connection member has a thickness in a vertical direction that is greater than a thickness in a vertical direction of the photoelectric conversion module and less than a thickness in the vertical direction of the reinforcing member at the joint, wherein the cable (103) has a thickness in a vertical direction greater than a thickness in a vertical direction of the photoelectric conversion module and less than a thickness in the vertical direction of the reinforcing member at the joint.  Figure 1C.
Itoyama also teaches, as seen in Figure 1A, a width of the first connection member (103, 110) is less than a width of the reinforcing member (104), as measured in a direction perpendicular to a direction in which the photoelectric conversion module is coupled to the main body.  Figure 1A.
Itoyama also teaches, as seen in Figure 8A, the thin panel-shaped photoelectric conversion module has a rectangular shape.  Figure 8A.
Itoyama is silent as to the thickness of the module.
However, Funayama, which deals with photoelectric conversion devices, teaches forming the module with a thickness between 0.2 mm and 1.8 mm allows for the use of the module as a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to form Itoyama’s module within the thickness range taught by Funayama because doing so allows for the module to be used within a roll screen.
Modified Itoyama is additionally silent as to whether the first connection member is connected to a first main body.
However, Funayama teaches, as seen in Figure 3A, the photoelectric conversion module is electrically connected to a main body in the form of a storage battery via a connection member, wherein the main body receives electric power supply from the photoelectric conversion module via the connection member.  Figure 3A and Paragraphs 203-205.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Itoyama with Funayama is the use of a known technique to improve a similar device in the same way.  Itoyama teaches a photoelectric conversion device.  Funayama teaches such devices are electrically connected to a storage battery for charge storage via a connection member.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to similarly modify Itoyama’s connection member to be connected to a storage battery for charge storage because Funayama teaches this to be an effective arrangement, meaning the modification has a reasonable expectation of success.

However, Fauldy, which deals with solar cell devices, teaches a solar cell device integrated into an awning, wherein the connection member of the solar cell device is provided with a connector (78) for mechanically and electrically attaching/detaching the connector to/from the storage battery.  Figures 4 and 10 and Col. 4, Lines 38-66.  Fauldy further teaches, as seen in Figure 9, the awning is stored in a rolled position.  Figure 9.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Itoyama, Funayama and Fauldy, as combined above, is the use of a known technique to improve a similar device in the same way.  Itoyama and Funayama, as combined above, teach the device is connected to a main body storage battery via the connection member.  Fauldy teaches it’s known in the art to make such connections attachable/detachable both electrically and mechanically.  Fauldy specifically teaches both the connector and main body comprise a connection section facilitating the attachment/detachment.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use similar connection mechanisms in the device taught by Itoyama and Funayama, as combined above, because Fauldy teaches them to be effective for detachable/attachable connections, meaning the modification has a reasonable expectation of success.
Finally, modified Itoyama teaches the reinforcing member covers the joint but is silent as to whether it is rigid.

It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Itoyama, Funayama and Fauldy, as combined above, with Yokoyama is the use of a known technique to improve a similar device in the same way.  Both modified Itoyama and Yokoyama teaches reinforcement members for the connection members.  Yokoyama specifically teaches such reinforcing members can be non-flexible, meaning they are rigid.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Itoyama’s reinforcement member to be rigid because Yokoyama teaches this to be an effective type of reinforcement member, meaning the combination has a reasonable expectation of success.
With respect to claim 6, Examiner notes the statement “capable of supplying electric power to an external device” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the connection member.  Any connection member meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
Modified Itoyama teaches the main body comprises a second connection mechanism capable of supplying electric power to an external device in the form of the two output terminals (130) from the main body section taught by Funayama.  Funayama, Figure 3A and Paragraph 204.  Modified Itoyama further teaches the connection member is a cable having a connector at a tip thereof, as taught by Fauldy regarding the attachable/detachable configuration (Fauldy, 
With respect to claim 10, modified Itoyama teaches the first connection member has a connection mechanism composed of a guide (bushing 112) and a connector (110).  Figure 1C.
With respect to claims 12 and 13, modified Itoyama teaches, as seen in Figures 1A, 1B and 1C, the reinforcing member (104) contacts at least a part of each of the side faces (upper and lower) of the joint, wherein the side faces face the direction perpendicular to the direction in which the photoelectric conversion module is coupled to the main body.  Itoyama, Figures 1A, 1B and 1C.
With respect to claim 14, modified Itoyama teaches part of the first connection member is embedded in the reinforcing member and another part of the first connection member is exposed from the reinforcing member, wherein cable (103) is embedded within the reinforcing member and also exposed from the reinforcing member (104).  Figure 1C.  Additionally, as per the MPEP, the design choice between a separate or integral design is obvious absent persuasive evidence the design is contrary to the understanding and expectations of the art.  MPEP 2144.04(V)(B) & (C) (internal citation omitted).  Therefore, the embedded requirement is also obvious as being a design choice.
(3)
Response to Arguments
	Applicant’s arguments are not persuasive.  The new rejection of record, which was necessitated by Applicant’s amendment, is based on an alternative interpretation of Itoyama’s disclosure.  Examiner will attempt to respond to the portion of Applicant’s arguments that are relevant to the new interpretation.  Itoyama teaches the width arrangement, as claimed, because feature 105 of Itoyama’s module is being interpreted to be separate from the connection member, 
(4)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796